 

Exhibit 10.1

 

CREDIT FACILITY AGREEMENT

 

THIS AGREEMENT made effective as of the 16th day of January, 2017 (the
“Effective Date”).

 

BETWEEN:

 

NioCorp Developments Ltd., a corporation incorporated under the laws of British
Columbia with an office at 7000 South Yosemite Street, Suite 115, Centennial,
CO, USA 80112

 

(the “Borrower”)

 

OF THE FIRST PART

 

AND:

 

Mark Smith, businessman of Highlands Ranch, CO, USA 80126

 

(the “Lender”)

 

OF THE SECOND PART

 

WHEREAS:

 

A.                     The Borrower has requested the Lender provide and
maintain a Credit Facility (as hereinafter defined) to the Borrower and the
Lender has agreed to do so on the terms and subject to the conditions of this
Agreement; and

 

B.                      The Borrower has agreed to repay all sums owing pursuant
to the Credit Facility to the Lender on the terms and conditions set forth in
this Agreement.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the mutual
covenants and agreements herein contained, the parties agree as follows:

 

1.INTERPRETATION

 

1.1.Definitions

 

In this Agreement:

 

(a)“Business Day” has the meaning given to that term in Subsection 2.5 of this
Agreement;

 

(b)“Credit Facility” means the non-revolving credit facility in the amount of up
to $2,000,000 which will be made available by the Lender to the Borrower in
accordance with the terms hereof;

 

(c)“Drawdown” means the drawdown of funds by the Borrower under the Credit
Facility;

 

 

 

 

(d)“Drawdown Request” means a written request for a Drawdown delivered by the
Borrower to the Lender;

 

(e)“Due Date” has the meaning given to that term in Subsection 2.4 of this
Agreement;

 

(f)“Establishment Fee” means an cash payment equal to 2.5% of the amount of any
Drawdown, payable by the Borrower to the Lender in consideration of the
advancement of such Drawdown;

 

(g)“Event of Default” means any event specified in Subsection 7.1 of this
Agreement;

 

(h)“Lender’s Consent” means the written response of the Lender to a Drawdown
Request confirming the Lender’s intention to provide the amount specified in the
Drawdown Request in accordance with the provisions of Section 2 hereof, which
man be arbitrarily withheld at the sole discretion of the Lender.

 

(i)“Loan” means the advance by the Lender to the Borrower of the Principal,
together with interest thereupon as set out in Subsection 2.3 of this Agreement;

 

(j)“Principal” means the principal amount advanced under the Credit Facility
that has not been repaid; and

 

(k)“Term” means a period commencing on the Effective Date and expiring January
16, 2018.

 

1.2.Governing Law

 

This Agreement will be governed by and construed in accordance with the laws of
British Columbia and the parties attorn to the jurisdiction of the Courts of the
Province of British Columbia.

 

1.3.Severability

 

If any provision of this Agreement is determined to be void or unenforceable in
whole or in part, that provision will be deemed not to affect or impair the
validity of any other provision of this Agreement and the void or unenforceable
provision will be severable from this Agreement.

 

1.4.Headings

 

The headings to the sections of this Agreement are inserted for convenience only
and will not affect the construction of this Agreement.

 

1.5.Cross References

 

Unless otherwise stated, a reference in this Agreement to a numbered or lettered
section or subsection refers to the section or subsection of each part bearing
that number or letter in this Agreement.

 

 2 

 

 

1.6.Currency

 

All dollar amounts stated in this Agreement mean lawful money of the United
States of America.

 

2.AMOUNT AND TERMS OF LOAN

 

2.1.Advance of Future Sums

 

The Lender agrees, subject to Subsection 2.7, to make the Credit Facility
available to the Borrower, and the Borrower hereby irrevocably authorizes and
directs the Lender to advance amounts requested by the Borrower under the Credit
Facility to the Borrower, subject to the terms hereof.

 

2.2.Security

 

All amounts owing under the Credit Facility will be secured pursuant a General
Security Agreement granted by the Borrower to the Lender dated June 17th, 2015.

 

2.3Interest

 

The Borrower will pay interest to the Lender on the amount of Principal
outstanding and on overdue interest at a rate equal to 10% per annum, calculated
monthly in arrears, through to the date of repayment of the Loan. Interest on
the Loan will be computed on the basis of a 360-day year comprised of twelve
30-day months.

 

2.4Due Date of Loan

 

Any outstanding balance of the Loan, including accrued interest, shall be
immediately due and payable by the Borrower to the Lender on the earlier of:

 

(a)the expiry of the Term; or

 

(b)the occurrence of an Event of Default, as defined in Section 7 hereof,

 

(the “Due Date”).

 

Any amount that is required to be paid on a day that is not a Business Day will
be payable on the next Business Day without adjustment for interest thereon. A
“Business Day” means any day except Saturday, Sunday, or a day that is a
statutory holiday in Colorado, USA.

 

2.5Application of Payments

 

All payments under the Loan will be applied first in payment of interest accrued
to the date of payment and secondly in payment of outstanding amounts of
Principal. The Borrower may prepay any or all amounts outstanding under the Loan
(including for greater certainty any interest or fees owing from the Borrower to
the Lender pursuant hereto) at any time without providing notice and without
incurring any penalty or prepayment fee.

 

 3 

 

 

2.6No Set-Off

 

All amounts payable by the Borrower under this Agreement will be paid without
set-off or counterclaim, and without any deductions or withholdings whatsoever.

 

2.7                     Drawdown Procedure

 

Each Drawdown shall:

 

(a) be in the minimum amount of $10,000;

 

(b) be made on a Business Day;

 

(c) be made prior to the Due Date;

 

(d) not cause the total Principal advanced and interest on all such Principal to
exceed $2,000,000; and

 

(e) be payable by the Lender to the Borrower only upon

 

a.receipt by the Lender from the Borrower of:

 

i.a Drawdown Request, and

 

ii.the Establishment Fee in respect of such Drawdown; and

 

b.receipt by the Borrower from the Lender of the Lender’s Consent, which may be
arbitrarily withheld by the Lender in his absolute discretion.

 

Subject to receipt of each applicable Lender’s Consent by the Borrower, each
Drawdown shall be payable by the Lender to the Borrower fourteen (14) days
following delivery by the Lender to the Borrower of such Lender’s Consent.

 

2.8Recording

 

The Lender is hereby authorized to open and maintain books of account and other
books and records evidencing all advances under the Loan, interest accruing
thereon, fees, charges, and other amounts from time to time charged to the
Borrower hereunder; and amounts from time to time owing, paid, or repaid by the
Borrower under this Agreement. All such books, accounts, and records will
constitute prima facie evidence of the amount owing by the Borrower under this
Agreement; but the failure to make any entry or recording in such books,
accounts, and records will not limit or otherwise affect the obligations of the
Borrower under this Agreement.

 

3.CONDITIONS PRECEDENT

 

3.1           The obligations of the Lender under this Agreement are subject to
the following conditions being satisfied on the Effective Date:

 

(a)the representations and warranties of the Borrower contained in this
Agreement being true and correct as at the Effective Date; and

 

 4 

 

 

(c)any required approvals of this Agreement having been obtained.

 

3.2           The obligations of the Borrower under this Agreement are subject
to the following conditions being satisfied on the Effective Date:

 

(a)the representations and warranties of the Lender contained in this Agreement
being true and correct as at the Effective Date; and

 

(b)all required approvals of this Agreement having been obtained.

 

4.BORROWER’S REPRESENTATIONS AND WARRANTIES

 

4.1.The Borrower represents and warrants to the Lender that:

 

(a)it is a valid and subsisting corporation incorporated and in good standing
under the laws of British Columbia;

 

(b)the entering into of this Agreement and the transactions contemplated hereby
will not result in the violation of any of the terms and provisions of any law
applicable to the Borrower, or of any agreement, written or oral, to which the
Borrower may be a party or by which it is or may be bound;

 

(c)the Borrower has duly signed and delivered this Agreement and this Agreement
constitutes a legal, valid, and binding agreement of the Borrower enforceable
against the Borrower in accordance with its terms; and

 

(d)the Borrower has the necessary power, capacity, right and authority to enter
into and deliver this Agreement and to perform its obligations hereunder.

 

4.2.         All representations, warranties, covenants, and agreements made by
the Borrower in this Agreement are deemed to have been relied on by the Lender
despite any prior or subsequent investigation by the Lender and will survive the
advance of the Loan and continue in full force and effect so long as any amount
of the Loan remains outstanding and unpaid.

 

5.LENDER’S REPRESENTATIONS AND WARRANTIES

 

5.1.The Lender represents and warrants to the Borrower that:

 

(a)the entering into of this Agreement and the transactions contemplated hereby
will not result in the violation of any of the terms and provisions of any law
applicable to the Lender, or of any agreement, written or oral, to which the
Lender may be a party or by which he is or may be bound;

 

(b)the Lender has duly signed and delivered this Agreement and this Agreement
constitutes a legal, valid, and binding agreement of the Lender enforceable
against the Lender in accordance with its terms; and

 

(c)the Lender has the necessary power, capacity, right and authority to enter
into and deliver this Agreement and to perform his obligations hereunder.

 

 5 

 

 

5.2          All representations, warranties, covenants, and agreements made by
the Lender in this Agreement are deemed to have been relied on by the Borrower
despite any prior or subsequent investigation by the Borrower and will survive
the advance of the Loan and continue in full force and effect so long as any
amount of the Loan remains outstanding and unpaid.

 

6.COVENANTS OF BORROWER

 

6.1The Borrower covenants and agrees that so long as any monies are outstanding
under the Loan, it will:

 

(a)repay, or cause to be repaid, the Loan and all other monies required to be
paid to the Lender in accordance with this Agreement; and

 

(b)duly observe and perform all covenants and agreements set forth in this
Agreement.

 

7.EVENTS OF DEFAULT AND REMEDIES

 

7.1          The Principal amount of the Loan outstanding, plus all interest,
costs and all other money owing to the Lender under this Agreement shall
immediately become payable upon demand by the Lender, unless otherwise waived in
writing by the Lender, in any of the following events (each an “Event of
Default”):

 

(a)if the Borrower shall default in any payment of Principal,  interest or other
amount when the same is required hereunder and such default has continued for a
period of seven (7) days after notice in writing has been given by the Lender to
the Borrower specifying such default;

 

(b)if the Borrower shall become insolvent or shall make a general assignment for
the benefit of its creditors, or if an order be made or an effective resolution
be passed for the winding-up, merger or amalgamation of the Borrower or if the
Borrower shall be declared bankrupt or if a custodian or receiver be appointed
for the Borrower under the Bankruptcy and Insolvency Act (Canada), or if a
compromise or arrangement is proposed by the Borrower to its creditors or any
class of its creditors, or if a receiver or other officer with like powers shall
be appointed for the Borrower; or

 

(c)if the Borrower defaults in observing or performing any other covenant or
agreement of this Agreement on its part to be observed or performed and such
default has continued for a period of seven (7) days after notice in writing has
been given by the Lender to the Borrower specifying such default.

 

7.2           The remedies, rights and powers of the Lender under this Agreement
and at law and in equity are cumulative and not alternative and are not in
substitution for any other remedies, rights or powers of the Lender and no delay
or omission in exercise of any such remedy, right or power will exhaust such
remedies, rights or powers or be construed as a waiver of any of them.

 

 6 

 

 

8.MISCELLANEOUS

 

8.1Waiver or Modification

 

No failure or delay on the Lender’s part in exercising any power or right
hereunder will operate as a waiver thereof nor will any single or partial
exercise of that right or power preclude any other right or power under this
Agreement. No amendment, modification, or waiver of any condition of this
Agreement or consent to any departure by the Borrower therefrom will be
effective unless it is in writing signed by the Lender. No notice to or demand
on the Borrower will entitle the Borrower to any other or further notice or
demand in similar or other circumstances unless specifically provided for in
this Agreement.

 

8.2Amendments

 

The parties may not amend this Agreement except by document in writing signed by
both parties.

 

8.3Further Documents

 

The parties will sign any other documents and do any other things necessary to
carry out the intent of this Agreement.

 

8.4Assignment

 

Neither party may assign this Agreement or any interest herein without the prior
written consent of the other, which consent may be arbitrarily withheld.

 

8.5Time of the Essence

 

Time is of the essence of this Agreement.

 

8.7Other Remedies

 

Nothing in this Agreement will prejudice or impair any other right or remedy
that the Lender may otherwise have regarding the Loan or any rights or remedies
it may have regarding other loans that the Lender may make to the Borrower.

 

8.8Enurement

 

This Agreement will be binding on and enure to the benefit of the Borrower, the
Lender, and their respective heirs, executors, administrators, successors, and
permitted assigns.

 

8.9Independent Legal Advice

 

The Lender acknowledges that Miller Thomson LLP is the solicitor of the Borrower
only and is not protecting the rights or interests of the Lender. The Lender
acknowledges and agrees that the Borrower and Miller Thomson LLP have given the
Lender adequate opportunity to seek, and have recommended that the Lender seek
and obtain, independent legal advice with respect to the subject matter of this
Agreement and for the purpose of ensuring his rights and interests are
protected. The Lender represents and warrants to the Borrower and to Miller
Thomson LLP that the Lender has sought independent legal advice or consciously
chosen not to do so with full knowledge of the risks associated with not
obtaining such independent legal advice. The Lender acknowledges that he has
read and understood this provision of this Agreement and indicates so by signing
this Agreement.

 

 7 

 

 

IN WITNESS WHEREOF the parties have signed this Agreement as of the date on page
1 of this Agreement.

 

NIOCORP DEVELOPMENTS LTD.             Per:  [pg08img01_ex10-1.jpg]      
Authorized Signatory    

 

Signed, sealed and delivered by )   MARK SMITH in the presence of: )     )  
Cathy J.Savoie )   Name )     )   7000 S.Yosemite St, # 115 ) /s/ Mark Smith
Address ) MARK SMITH   )   Centennial, Co 80112 )     )   Office Manager )  
Occupation )  

 

 8 

